Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The correspondence between the claims of the instant application and the claims of U.S. Patent No. 11004252 are as follows:
Claims 1, 3-7 of the instant application correspond to the claim 1, 1, 8, 5, 6, 9 respectively. 
Claim 1, 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11004252 in view of Elmquist. 
Claim 1 of U.S. Patent No. 11004252 teaches all the limitations of claim 1 of the instant application except the following limitations, however, Elmquist teaches: 
variable-rate shading hardware logic ([0090] GPU 222) to mark, in a texture buffer, texture data to be accessed to shade ray hit points based on the reflection ray data; ([0157] teaches the buffer location that is hit by a ray is marked in the meta-cube, which will be accessed by pixel shader during rendering. “If a single integer channel is added to the photon tree indicating the ID of the nearest cell containing it, and a data texture is created with the 
Claim 1 of U.S. Patent No. 11004252 teaches perform texture marking to identify portions of texture data. Elmquist teaches the identified portions of texture can be the pixel data that is hit by ray tracing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the texture data identification method of Claim 1 of U.S. Patent No. 11004252 with the specific teachings of Elmquist to identify the texture portion that is hit by ray tracing. Since these data will be used in the shader operation to generate color for the pixels that is influenced by ray tracing, the combination benefit would be remove operation time used on the non-hit pixels and improve system efficiency. 

Claim 1 of U.S. Patent No. 11004252 teaches all the limitations of claim 2 of the instant application except the following limitations, however, Elmquist teaches: 
The apparatus as in claim 1, wherein the reflection buffer stores corresponding reflection ray data for each reflection ray bounce. (Elmquist [0015], “Photon mapping uses ray tracing to deposit photons from the light sources into objects in the scene. The photons are stored in a binary space partitioning (BSP) tree data structure where neighbors can be simply discovered & photons merged to constrain memory use.” The teaching of reflection buffer from claim 1 is incorporated here.)
Claim 1 of U.S. Patent No. 11004252 teaches reflection buffer stores reflection data. Elmquist teaches reflection data is generated for each reflection ray bounce.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined reflection data the method of Claim 1 of U.S. Patent No. 11004252 with the specific teachings of Elmquist to include reflection data for each reflection ray bounce. The benefit would be to generate more accurate image data.

Claim 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11004252 in view of Elmquist. 
Claim 6 of U.S. Patent No. 11004252 teaches all the limitations of claim 8 of the instant application except the following limitations, however, Elmquist teaches: 
wherein the image rendering circuitry is to generate a weighted sum using sampled data from the texture sampling.( Elmquist [0160]-[0163] teaches the samples are accumulated using the summing algorithm. The weight can be one.  “To handle any over-sampling problems when creating secondary (indirect) light samples as well as gathering samples, the samples may be stratified such that they maintain a Poisson distance after super-position. Each small surface patch in the scene represented by a photon should be represented on one to three buffers, and each of the three potential buffers has a different parallel projection: x, y, or z. Accordingly, if a 
Claim 6 of U.S. Patent No. 11004252 teaches performing texture sampling. Elmquist teaches acquiring weighted sum from sampling data, which is used in the rendering process later.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined texture sampling of Claim 6 of U.S. Patent No. 11004252 with the specific teachings of Elmquist to generate images with high quality.

Claims 9-16 recite similar limitations of claims 1-8, in a form of method, thus are rejected similarly under obvious double patenting rejections. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmquist (US 2008/0143720 A1) in view of Tokuyoshi (US 2014/0313200 A1) 
Regarding claim 1, Elmquist teaches:
An apparatus comprising: 
rasterization hardware logic ([0090], “GPUs 222 are efficient for rasterizing and building buffers.”) to process input data for an image in a first rendering pass to generate first data and responsively update one or more graphics buffers with the first data to be used in a subsequent rendering pass; ([0029], “Deferred shading makes use of a g -buffer. The idea of the g -buffer, or geometry buffer, has been around for many years. This scheme uses normal 
 ray tracing hardware logic ([0090], GPUs 222) to perform ray tracing operations using the first data to generate reflection ray data …  ([0152], “The swizzle step generalizes the notion of re-projection to include algorithmic determination of the output position. This may be as simple as a dependent texture lookup, or may involve an iterative algorithm such as ray tracing on a buffer. Refractive and reflective caustics use this technique to trace a projection's rays to the next surface in the chain until it is finally deposited on an opaque, non -reflective surface.” [0184]-[0185], “Ray tracing is performed against a buffer of the scene. In this regard, a g-buffer has a position in space and a fixed orientation, and may be viewed as a height map (e.g., it has the world space position at each point). A ray may be marked between two points on the buffer to determine if the ray intersects any objects. Since the buffer is the sampling of 
variable-rate shading hardware logic ([0090] GPU 222) to mark, in a texture buffer, texture data to be accessed to shade ray hit points based on the reflection ray data; ([0157] teaches the buffer location that is hit by a ray is marked in the meta-cube, which will be accessed by pixel shader during rendering. “If a single integer channel is added to the photon tree indicating the ID of the nearest cell containing it, and a data texture is created with the buffer locations and sizes in the photon tree for each face of each leaf cell in the tree, then a pixel shader can index this "meta-cube" texture based on the cube ID of the photon, and each photon thus samples a different local cube. Such a meta-cube texture can be used to simplify runtime accessing.” [0158], “In other words, each of the photons in the tree knows the offset and size of each of the six faces that are surrounding it. Thus, when the decomposition of the scene is performed (i.e., when the splitting planes are placed), the size of each of the projections and location of the split are tracked and the coordinates for the new box are known. The offsets and scales for each of the faces is placed into the meta-cube. During 
shader execution circuitry ([0090] GPU 222) to perform shading operations on the marked, but not on any of the unmarked, texture data to generate shaded texture data; ([0158], “During rendering the information in the meta-cube is passed to the pixel shader. In this regard, each point that is rendered can look up in the meta-cube what their illumination is.”) and 
image rendering circuitry ([0090] GPU 222) to perform texture sampling on the shaded texture data at ray hit points indicated by the reflection ray data to render an output image. (([0158], “During rendering the information in the meta-cube is passed to the pixel shader. In this regard, each point that is rendered can look up in the meta-cube what their illumination is.” [0162], “The multiplicity of samples can be counted using a technique similar to the summing algorithm above. The vertex shader can be used to produce three (3) output point primitives for each input photon, one in each of the projections in which it might be seen. Thereafter, a pixel shader can compare the incoming points to the photons in the photon tree, and increment the count for the photon if it is within a geometric tolerance (referred to as the "sample volume"). Incrementing the count is implemented as a normal frame buffer accumulation.”[0207]-[0209], “Further, shadows for each point may be obtained by projecting the point into a shadow buffer prepared for the light and comparing the point's projected distance to the closest illuminated distance, which is stored in the shadow buffer. If the point is not in shadow, complex illumination information may be obtained from the illumination channel of the shadow buffer. At step 510, the view of the region of interest is rendered on a 
However, Elmquist does not explicitly teach:
to store the reflection ray data in a reflection buffer, the reflection ray data in a reflection buffer
On the other hand, Tokuyoshi teaches:
to store the reflection ray data in a reflection buffer ([0042], “In step S204, the GPU 104 generates an indirect illumination buffer having a resolution less than the game screens to be generated. The indirect illumination buffer is generated using a method in which a Global Illumination calculation such as ray tracing, or voxel cone tracing is performed. The indirect illumination buffer, because its characteristics differ depending on the type of reflection as 
Elmquist teaches generate reflection ray and uses them in image rendering. However, Elmquist does not explicitly teach saving them in a reflection buffer. Tokuyoshi teaches saving reflection ray data in a reflection buffer and later being used in the game screen redering process. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the rendering apparatus taught by Elmquist with the reflection buffer taught by Tokuyoshi. In a deferred rendering mechanism, various data are generated and saved (including reflection ray data), the various data are then used at the rendering stage to generate final image. The benefit would be to avoid unnecessary calculation and improve system response time.

Regarding claim 2, Elmquist in view of Tokuyoshi teaches:
The apparatus as in claim 1, wherein the reflection buffer stores corresponding reflection ray data for each reflection ray bounce. (Elmquist [0015], “Photon mapping uses ray tracing to deposit photons from the light sources into objects in the scene. The photons are stored in a binary space partitioning (BSP) tree data structure where neighbors can be simply discovered & photons merged to constrain memory use.” The teaching of reflection buffer from claim 1 is incorporated here.)

Regarding claim 3, Elmquist in view of Tokuyoshi teaches:
The apparatus as in claim 1, wherein the reflection ray data includes one or more of bidirectional reflectance distribution function (BRDF) weights, procedural texture IDs, material IDs, primitive IDs, level of detail (LOD), and UV coordinates. (Elmquist [0109], “Each buffer is composed of a number of channels. The world space position, world space normal, material index and raw color form the basic input channels. In addition, there are one or more accumulators for photon values. A material index comprises/consists of: comprises/consists of: an integer index into a set of property values for a material (eg. Diffuse color, specular color, specular power, ambient color, emissive color).”)


Regarding claim 5, Elmquist in view of Tokuyoshi teaches:
The apparatus of claim 1, wherein the graphics buffers comprise at least a G-buffer and a Z- buffer. (Elmquist, [0031], “As a result, instead of drawing the final color the light and material together, essential properties about the geometry are stored in the g-buffer (e.g., the position, normal, and color/material).” [0098], “Various projections may be described and used herein. Such projections refer to the general operation of taking a three-dimensional (3D) scene and projecting its objects onto a two-dimensional (2D) plane. There are a number of ways to perform such a projection. The simplest projection is a parallel projection, where objects are projected in a parallel beam onto the projection plane. Note that for the special case of axis aligned parallel projections, the projected coordinates are just a re-ordering of the original coordinates: for projection to the yz plane, coordinates (x,y,z) become (y, z, x). Y and z become the buffer indices, while x gives the depth at the sample for z-buffering.”)

Regarding claim 6, Elmquist in view of Tokuyoshi teaches:
The apparatus of claim 5, wherein in the first rendering pass the rasterization hardware logic is to render depth values for pixels or groups of pixels to the Z-Buffer and coordinates, normals, and materials for each surface to the G-buffer. (Elmquist, [0031], “As a result, instead of drawing the final color the light and material together, essential properties about the geometry are stored in the g-buffer (e.g., the position, normal, and color/material).” [0098], “Various projections may be described and used herein. Such projections refer to the general operation of taking a three-dimensional (3D) scene and projecting its objects onto a two-dimensional (2D) plane. There are a number of ways to perform such a projection. The simplest projection is a parallel projection, where objects are projected in a parallel beam onto the projection plane. Note that for the special case of axis aligned parallel projections, the projected coordinates are just a re-ordering of the original coordinates: for projection to the yz plane, coordinates (x,y,z) become (y, z, x). Y and z become the buffer indices, while x gives the depth at the sample for z-buffering.”)

Regarding claim 7, Elmquist in view of Tokuyoshi teaches:
The apparatus of claim 6, wherein the image rendering circuitry is to perform post- processing operations to render the output image including color-grading operations.( Elmquist [0023], “A shader (e.g., a pixel shader) may work locally on each point that is rendered. In this regard, given the location and attributes of one point on a surface, the shader returns the color on that point. In addition, shading algorithms are often based on the concept 

Regarding claim 8, Elmquist in view of Tokuyoshi teaches:
The apparatus of claim 6, wherein the image rendering circuitry is to generate a weighted sum using sampled data from the texture sampling.( Elmquist [0160]-[0163] teaches the samples are accumulated using the summing algorithm. The weight can be one.  “To handle any over-sampling problems when creating secondary (indirect) light samples as well as gathering samples, the samples may be stratified such that they maintain a Poisson distance after super-position. Each small surface patch in the scene represented by a photon should be represented on one to three buffers, and each of the three potential buffers has a different parallel projection: x, y, or z. Accordingly, if a local cube is filled with random 3D samples that maintain a Poisson distance from one another, and the sample set is projected onto the X=0, Y=0, and Z=0 planes, there is a guaranteed non-overlapping sample set for one to three dimensions. An additional problem during gathering is that of adding the contributions of photons with multiplicities greater than one (1). Since it is desirable for all photons to have the 

	Claims 9-11, 13-16 recite similar limitations of claim 1-3, 5-8 respectively, in a form of method, thus are rejected using the same rejection rationale respectively. 

Regarding claim 17, Elmquist in view of Tokuyoshi teaches:
A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform operations of (Elmquist Claim 15: “An article of manufacture comprising a program storage medium readable by a computer and embodying one or more instructions executable by the computer to perform a method for conducting global illumination in a computer system,”)


Claims 18-19, 21-24 recite similar limitations of claim 2-3, 5-8 respectively, in a form of medium, thus are rejected using the same rejection rationale respectively. 

Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmquist in view of Tokuyoshi and further in view of Jenkins (US 6111582). 
Regarding claim 4, Elmquist in view of Tokuyoshi teaches:
The apparatus as in claim 1, and wherein marking texture data comprises marking, in the one or more textures, texel positions that would be accessed to shade the ray hit points. (([0158], “During rendering the information in the meta-cube is passed to the pixel shader. In this regard, each point that is rendered can look up in the meta-cube what their illumination is.” [0162], “The multiplicity of samples can be counted using a technique similar to the summing algorithm above. The vertex shader can be used to produce three (3) output point primitives for each input photon, one in each of the projections in which it might be seen. Thereafter, a pixel shader can compare the incoming points to the photons in the photon tree, and increment the count for the photon if it is within a geometric tolerance (referred to as the "sample volume"). Incrementing the count is implemented as a normal frame buffer accumulation.” Texel corresponds to the “meta-cube”.)
However, Elmquist in view of Tokuyoshi and Clarberg does not teach:
wherein the texture data comprises a procedural texture, procedure textures

wherein the texture data comprises a procedural texture ( Under Decoding/Client Units section: “Client units receiving the previously described on-demand visibility event stream produced by the server can employ depth comparison rasterization to render the incrementally transmitted display lists. Texture information can be pre-transmitted from the server to the client or transmitted at other scheduled times. Transmitted texture information includes conventional maps as well as parameters for procedural methods of texture synthesis which are then generated by the client. Alternatively, transmitted primitives can refer to materials and textures from prestored libraries of textures maintained by the client. The use of procedural textures and prestored texture libraries reduces the required client-server connection bandwidth. The use of prestored texture libraries allows the user to modify the appearance of the model by selecting texture preferences.”)
Elmquist in view of Tokuyoshi and Clarberg teaches texture data. Jenkins teaches texture data can be procedural texture.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the rendering apparatus taught by Elmquist in view of Tokuyoshi and Clarberg with the procedural texture taught by Jenkins. The benefit would be to reduce connection bandwidth.

Claims 12 and 20 recite similar limitations of claim 4, in a form of a method and a medium respectively, thus are rejected using the same rejection rationale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611